DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms “smaller height" and “greater height” in claim 1 are relative terms which renders the claim indefinite.  The terms “smaller height" and “greater height” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner will interpret them broadly and suggests amending to clarify. 
Claims 2-4 and 6-12 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 4, 7-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0150963 Roukes et al., hereinafter “Roukes” (cited previously) in view of US 2019/0091484 Lai et al., hereinafter “Lai”, further in view of US 2011/0079708 Hsin et al., hereinafter “Hsin”. 
Regarding claim 1, Roukes discloses a neural probe structure (Para 6 and Annotated Figure 12), comprising: a probe (Annotated Figure 12) configured to be inserted into a subject (Para 7); a body (Figure 12, element 32) which supports a rear end of the probe (Annotated Figure 12); at least one light source included in the body (Figure 13, element 42 shows a laser light source and Para 59 discloses that the waveguides efficiently interface with the sources via a separate, active photonics-source chip at the layer head); a photo diode (Figure 10, element 18 and Figure 11B, element 26) formed in the probe (Para 62); and an optical waveguide (Figure 10, element 14) extending from the at least one light source (Para 62) in the body to the photo diode of the probe (Figure 10 and Figure 11 show that the optical waveguides go from the head of the device towards the tip, where the photodiodes are at), wherein the photo diode (Figure 12, element 34) is formed at a smaller height than the optical waveguide (See annotated Figure 12, the optical waveguide is formed on the surface of the probe, looking at element 34’s side view the photodiode is formed under the surface of the probe, refer to para 76).
Roukes does not disclose a plurality of electrodes formed in the probe; a bottom surface of the electrode is formed at a smaller height than the optical waveguide.
However, Lai teaches a plurality of electrodes (Figure 1, elements 120a) formed in the probe (Figure 1, elements 100) and teaches the electrode formed at a smaller height than the optical waveguide (Figure 1, element 130).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included electrodes on the tip of the probe as taught by Lai, in the invention of Roukes, in order to sense neural electricity or obtain information of neural actions (Lai; Para 28).
Roukes does not disclose the photo diode includes p+ layer and n+ layer. 
However, Hsin discloses a photo diode (Abstract) and teaches a silicone photo diode as presented by applicant (Abstract) that includes a p+ layer and n+ layer (Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a p+ layer and n+ layer as taught by Hsin, in the invention of Roukes, in order to connect these regions to a bipolar junction transistor amplification unit and allow the current to undergo the desired procedures (Hsin; Para 22 and 23).
Roukes does not explicitly disclose that the electrode is formed at a smaller height than the optical waveguide and at a greater height than the photo diode. 
However, the combination of references, Roukes and Lai, disclose the following claimed language. Roukes discloses that the optical waveguide is formed at a greater height than that of the photodiode (See annotated Figure 12, the optical waveguide is formed on the surface of the probe, looking at element 34’s side view the photodiode is formed under the surface of the probe, refer to para 76), therefore reads on the motivation explained in the reply to the non-final office action (Page 9). There is no clear motivation why the electrodes are placed at that specific height, however, Lai clearly shows in Figure 1 that the electrodes are placed at a smaller height than that of the optical waveguide (Figure 1, elements 120a and 130). Therefore, combining the two references, it would be obvious to place those three elements at three different respective heights. 
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have included the electrodes at a specific height, because applicant does not disclose that the specific height difference of the electrodes provide an advantage, is used for a particular purpose, or solves a stated problem over the prior art (see MPEP 2144.04 [R-10.2019], section VIA “REVERSAL, DUPLICATION, OR REARRANGE MENT OF PARTS”). One of ordinary skill in the art, furthermore, would expect Roukes and Lai’s device, to perform equally as well as the applicant’s invention in terms of sensing neural activity. 
Therefore, it would have been prima facie obvious to modify Roukes and Lai’s device to obtain the invention as specified in claim 1, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Roukes and Lai.

    PNG
    media_image1.png
    661
    869
    media_image1.png
    Greyscale

Regarding claim 2, Roukes discloses an optical filter (Figure 12, element 38) on the photo diode (Figure 12, element SPAD).
Regarding claim 4, Roukes discloses the photo diode (Figure 12, element 34) is formed in a concave shape (Annotated Figure 12, side view of element 34 shows the photodiode being concave) inwards from a surface (Annotated Fire 12) of the probe to prevent the photo diode from protruding above the surface of the probe (Para 77, Although not explicitly mentioned, given that Figure 12 shows the photodiode being concave, examiner takes the position that this would prevent the photodiode from protruding above the surface of the probe).
Regarding claim 7, Roukes discloses the method (Para 2) comprising: forming the photo diode (Figure 12, element 34 and Para 8 describes it as a “shank”) in a substrate (Para 64) that constitutes the probe (Para 64); and forming the optical waveguide (Figure 10, element 14) at a larger height than the photo diode (See annotated Figure 12, the optical waveguide is formed on the surface of the probe, looking at element 34’s side view the photodiode is formed under the surface of the probe, meaning the optical waveguide is at a larger height than the photodiode, refer to para 76) along a longitudinal axis from the photo diode (See annotated figure 12).
Regarding claim 8, Roukes discloses forming an optical filter (Figure 12, element 38) on the photo diode (Figure 12, element SPAD).
Regarding claim 10, Roukes discloses forming the photo diode (Figure 12, element 34 and Para 8 describes it as a “shank”) in the substrate (Para 64) comprises forming the photo diode in a silicon substrate (Para 64).
Roukes does not disclose a complementary metal-oxide semiconductor (CMOS) process.
However, Hsin discloses a photo detection module (Abstract) and teaches a photodiode formed on a silicone substrate (Para 9) by a complementary metal-oxide semiconductor (CMOS) process (Para 9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have taught the process of forming the photodiode on the substrate, as taught by Hsin, in the invention of Roukes, in order to allow the photodiode to be electrically connected with the base (Hsin; Para 9).
Regarding claim 11, Roukes discloses forming the photo diode (Figure 12, element 34 and Para 8 describes it as a “shank”) in the substrate (Para 64) comprises forming the photo diode in the substrate into a concave shape (Annotated Figure 12, element 34’s side view) inwards from a surface of the probe (Annotated Figure 12) to prevent the photo diode from protruding above the surface of the probe (Para 77, Although not explicitly mentioned, given that Figure 12 shows the photodiode being concave, examiner takes the position that this would prevent the photodiode from protruding above the surface of the probe).

Claims 3, 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0150963 Roukes et al., hereinafter “Roukes”, in view of US 2019/0091484 Lai et al., hereinafter “Lai”, further in view of US 2011/0079708 Hsin et al., hereinafter “Hsin”, further in view of, US 2016/0367836 Kampasi et al., hereinafter “Kampasi” (cited previously).
Regarding claim 3, Roukes discloses the body (Figure 12, element 32) has an optical waveguide (Annotated Figure 12) that extends to the photo diode (Annotated Figure 12).
Roukes does not disclose a plurality of light sources, the optical waveguide is formed such that a plurality of branches each extends from the plurality of light sources, the branches are combined into one strand at a point.
However, Kampasi discloses a neural probe (Figure 1, element 10) and teaches a plurality of light sources (Figure 1, elements 18a and 18b), the optical waveguide (Figure 1, element 14) is formed such that a plurality of branches (Annotated Figure 1) each extends from the plurality of light sources (Figure 1, elements 18a and 18b), the branches are combined into one strand (Figure 1, element 14) at a point (Figure 1, element 24).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included multiple light sources that send light through one branch as taught by Kampasi, in the invention of Roukes, in order to allow for different colored light to be emitted through a single port (Kampasi, Para 26).

    PNG
    media_image2.png
    394
    645
    media_image2.png
    Greyscale

Regarding claim 6, Roukes discloses the photo diode (Figure 12, element 34) measures a fluorescence signal (Para 75 and 77; the detection of individual fluorescence photons) emitted from a neuron (Para 77) by light transmitted from the at least one light source through the optical waveguide (Para 77).
Roukes does not disclose the plurality of electrodes is arranged near the photo diode to measure an electrical neural signal of the neuron.
However, Kampasi teaches the plurality of electrodes (Figure 2, elements 26) is arranged near the photo diode (Although a photodiode is not taught by Kampasi, it does show the electrodes on the sides of the tip, see figure 2, whereas in Roukes the photodiode is in the middle of the tip, so examiner takes the position that the electrodes can be placed on the sides of the photodiode) to measure an electrical neural signal of the neuron (Para 26; containing one or more electrodes, may be included to record neural stimulation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included electrodes to the sides of the photodiode as taught by Kampasi, in the invention of Roukes, in order to record neural stimulation (Kampasi, Para 26).
Regarding claim 9, Roukes discloses forming the optical waveguide (Figure 10, element 14) that extends to the photo diode (Annotated Figure 12).
Roukes does not disclose when the body includes a plurality of light sources, forming the optical waveguide such that a plurality of branches each extends from the plurality of light sources, the branches are combined into one strand at a point.
However, Kampasi teaches when the body (Figure 1, element 10) includes a plurality of light sources (Figure 1, elements 18a and 18b), forming the optical waveguide (Figure 1, element 14) such that a plurality of branches (Annotated Figure 1) each extends from the plurality of light sources (Figure 1, elements 18a and 18b), the branches are combined into one strand (Figure 1, element 14) at a point (Figure 1, element 24).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included multiple light sources that send light through one branch as taught by Kampasi, in the invention of Roukes, in order to allow for different colored light to be emitted through a single port (Kampasi, Para 26).
Regarding claim 12, Roukes discloses all the limitations of claim 7.
Roukes does not disclose forming a plurality of electrodes at locations a predetermined distance away on two sides along a latitudinal axis from the photo diode.
However, Kampasi teaches forming a plurality of electrodes (Figure 2, elements 26) at locations a predetermined distance away (Figure 2, they are placed at a distance away from each other and the center) on two sides along a latitudinal axis from the photo diode (Although a photodiode is not taught by Kampasi, it does show the electrodes on the sides of the tip, see figure 2, whereas in Roukes the photodiode is in the middle of the tip, so examiner takes the position that the electrodes can be placed on the sides of the photodiode).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included electrodes to the sides of the photodiode as taught by Kampasi, in the invention of Roukes, in order to record neural stimulation (Kampasi, Para 26).
Response to Arguments
Applicant’s arguments have been fully considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792